           Case 1:18-cv-00322-LM Document 166 Filed 08/17/21 Page 1 of 6



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE
____________________________________
                                     )
JONATHAN MCPHEE,                     )  Docket No. 1:18-cv-00322-LM
                                     )
      Plaintiff,                     )
                                     )
v.                                   )
                                     )
SYMPHONY NEW HAMPSHIRE,              )
                                     )
      Defendant                      )
____________________________________)

        PLAINTIFF’S PRETRIAL STATEMENT PURSUANT TO LOCAL RULE 16.2

         NOW COMES the Plaintiff, Jonathan McPhee, by and through his attorneys Upton &

Hatfield, LLP, and respectfully submits the within Pretrial Statement pursuant to Local Rule

16.2.

1.       Statement of the Case

         Plaintiff and Defendant agree upon the following Statement of the Case except that areas

of disagreement (as Plaintiff understands them) are noted in brackets and Plaintiff has updated

the areas in bold:

         Jonathan McPhee served as Symphony New Hampshire’s Music Director from May of

2008 until September 6, 2017. Symphony New Hampshire is a non-profit corporation that has

an Executive Director and a Board of Trustees. The Board of Trustees have a Finance

Committee and a Governance Committee. Marc Thayer was Symphony New Hampshire’s

Executive Director and Dr. Robert Oot was President of the Board of Trustees during the

relevant time period.

         Mr. McPhee claims that Symphony New Hampshire terminated his [at-will employment]

on September 6, 2017 in retaliation for his raising financial [concerns]. He brings legal claims of

Wrongful Termination and violation of New Hampshire’s Whistleblower Protection Act.
         Case 1:18-cv-00322-LM Document 166 Filed 08/17/21 Page 2 of 6



Symphony New Hampshire disputes these claims and asserts that it terminated Mr. McPhee’s

[employment] because the working relationship between Mr. McPhee and Mr. Thayer and

between Mr. McPhee and Dr. Oot had broken down.

       In addition, Mr. McPhee claims that Symphony New Hampshire, through Dr. Oot,

defamed him in an email to consultant/recruiter Polly Kahn in 2017, and in an email to

Symphony New Hampshire trustees, supporters, donors and friends in June 2018. Symphony

New Hampshire asserts that the emails were not defamatory.

2.     Witnesses (updated)

       A.     The Plaintiff expects to call the following witnesses to testify at trial:

 Amy DeRoche
 Jeff Ditman
 Karen Duschesne
 Anne Egan
 Mary Jordan
 Polly Kahn
 Joseph Kenny
 Richard J. Maloney, CPA, ABV, Maloney & Kennedy, PLLC
 Carol Ann McGurk
 Deborah McPhee
 Jonathan McPhee
 Catharine Newick, MA, Business Decision Services
 Robert Oot
 Laurie Spira-Savett
 Marc Thayer
 Lisa Tourangeau
 Wilberto Torres
 Eric Valliere
 Matt Van Wagner

       B.     The Plaintiff may call the following witnesses:

 Joseph Olefirowicz
 Current and/or former Symphony New Hampshire Board Members,
 including, but not limited to, Geraldine Ann Boisvert, Karin Duchesne,
 John Rein, Galina Szakacs, Barbara Young, K. Drew Wilson, and;
 Representatives of Montagne Communications


                                                 2
          Case 1:18-cv-00322-LM Document 166 Filed 08/17/21 Page 3 of 6



       The Court previously granted McPhee’s motion to permit Polly Kahn to testify from New

York via videoconferencing. Order, October 3, 2019 (granting doc. no. 63). Plaintiff will

subpoena her to testify via videoconferencing (she now lives in Massachusetts over 100 miles

from D.N.H.).

       Should SNH call Jeff Ditman as an expert witness, McPhee reserves the right to call

Maloney in rebuttal in addition to his testimony during McPhee’s case.

       The Plaintiff reserves the right to call any and all of Defendant’s witnesses. Plaintiff

reserves the right to amend this witness list up to, and including, the time of trial.

       C.       Defendant’s Witnesses:

                See Defendant’s Pretrial Statement.

3.     Waiver of Claims or Defenses

       The Plaintiff waives no claims and presumes that the Defendant waives no defenses.

4.     Depositions That May Be Read Into Evidence

       The Plaintiff reserves the right to read the deposition of any witness who has been

deposed in this litigation into evidence and/or show the videos of any depositions which have

been taken in this case.

5.     Exhibits (updated)

       The Plaintiff may offer at trial the exhibits listed on the attached exhibit list, Exhibit 1.

This list has been supplemented, but originally filed exhibit numbers have been retained.

The Plaintiff reserves the right to amend his Exhibit List up to and including the time of trial.

The Plaintiff reserves the right to offer any or all of the exhibits listed by Defendant. Plaintiff is

in the process of redacting exhibits to comply with the Court’s Orders on the Motions in

Limine (Docs. 145 and 149), and assumes that Defendant is doing the same.



                                                   3
          Case 1:18-cv-00322-LM Document 166 Filed 08/17/21 Page 4 of 6



6.     Jury Evidence Recording System (JERS)

       The parties will be using JERS.

7.     Itemization of Special Damages

       As a result of the wrongful termination of his employment and violation of the New

Hampshire Whistleblower Protection Act, RSA 275-E, the Plaintiff has suffered, and continues

to suffer, substantial injury and damage, including, but not limited to, lost wages and benefits,

future lost wages and benefits, physical pain and suffering, emotional distress, and enhanced

compensatory damages for the wanton, oppressive, and malicious actions of the Symphony, all

within the jurisdictional limits of this Court.

       Plaintiff also seeks reasonable attorneys’ fees and costs, all within the jurisdictional limits

of this Court pursuant to RSA 275-E:2, II.

       As of March 19, 2019, the Plaintiff’s lost wages and benefits (“back pay”) were

approximately $95,091. His future lost wages and benefits (“front pay”) are approximately

$468,884. These figures are based on the March 19, 2019 updated Analysis of Lost Income

prepared by Catharine S. Newick, MA. Plaintiff is in the process of having Ms. Newick update

her report to reflect the current trial date and additional losses Mr. McPhee has suffered since

March of 2019.

       As a result of Defendant’s defamatory statements, the Plaintiff is entitled to damages,

including harm to his reputation, loss of business and future employment, and any other damages

that are the natural consequence of the defamatory statements. Defendant’s ill will in making

these statements also entitle the Plaintiff to compensation for mental distress, insult, degradation,

and injured feelings and pride. In addition, Defendant’s defamatory statements amount to

defamation per se, as they caused harm to the Plaintiff in his trade or business. Therefore, Mr.

McPhee is entitled to general damages.

                                                  4
          Case 1:18-cv-00322-LM Document 166 Filed 08/17/21 Page 5 of 6



       As of August 1, 2021, the Plaintiff’s attorneys’ fees are $731,274.75, and his costs are

approximately $44,356.60. The Plaintiff’s attorneys’ fees and costs are expected to increase

substantially through the trial of this case, including, but not limited to, expert expenses for

Plaintiff’s experts Catharine S. Newick, MA and Richard J. Maloney, CPA, ABV.

8.     Latest Demand and Offer

       The Defendant made a settlement offer of $5,000 on June 22, 2018. The parties mediated

this case on September 13, 2019, but no settlement was reached. The Defendant made a

subsequent offer of $250,000 on August 10, 2021 (through the Mediator, Greg Clayton).

The Plaintiff responded to the offer (through the Mediator) and indicated that settlement

of this case could be reached within the policy limits of $1,000,000.

9.     Statement of Claim for Attorneys’ Fees

       The Plaintiff seeks reasonable attorneys’ fees and costs pursuant to RSA 275-E:2, II.

10.    Requests for a View

       The Plaintiff does not request a view.

11.    Estimate of Length of Trial

       The Plaintiff anticipates that the trial in this matter will last approximately ten days.

12.    Other

       The Plaintiff requests that the Court instruct each witness (outside of the presence

of the Jury) about prohibited testimony based on the Court’s rulings on Motions in Limine

(Doc. nos. 145 and 149 and any other Motions in Limine the Court grants before trial).




                                                  5
          Case 1:18-cv-00322-LM Document 166 Filed 08/17/21 Page 6 of 6



                                                   Respectfully submitted,

                                                   JONATHAN MCPHEE, Plaintiff

                                                   By His Attorneys,
                                                   UPTON & HATFIELD, LLP

Date: August 17, 2021                         By: /s/ Lauren S. Irwin
                                                  Lauren S. Irwin, NHBA #10544
                                                  Heather M. Burns, NHBA #8799
                                                  Brooke Lovett Shilo, NHBA #20794
                                                  10 Centre Street, P.O. Box 1090
                                                  Concord, NH 03302-1090
                                                  (603) 224-7791
                                                  lirwin@uptonhatfield.com


                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served upon counsel of record via ECF

system this date.

Date: August 17, 2021                              /s/ Lauren S. Irwin
                                                   Lauren S. Irwin




                                               6
